Title: [Diary entry: 7 May 1788]
From: Washington, George
To: 

Wednesday 7th. Thermometer at 56 in the Morning—69 at Noon and 69 at Night. Clear and very pleasant all day. The Wind in the Morning was at No. Et. and in the afternoon at So. Et. Visited all the Plantations—Mill, & Brick Yard. In the Neck, five plows and 2 Harrows were preparing for, and putting in Buck Wheat—one laying off as before, for Pease &ca. in the Barn Inclosure. Yesterday sowed 13 rows (betwn. the Corn in No. 6) with Carrots. These rows were first listed as for Corn (the middle furrow being deepned) then a light triangular harrow was run twice, & oftener where the ground was cloddy or rough, to level & make it fine. The Seed, (a pint being mixed in half a bushel of Ashes) was next sown, so thick as that one could be seen within an inch and half of another, and covered with a bush harrow. The rest of the People were planting Corn. Finished the brick work of the Dairy here yesterday. At Muddy hole—One harrow preparing for, & putting in Buck Wheat. One Woman planting Mellons by the Overseers House. And the rest of the People at work in the New ground at the Mansion house—preparing for Corn. At Dogue run. One harrow putting in the Indian Pease & Clover in that part of No. 1 East of the swamp, & adjoining the Barley. Of the Pease 4 bushels were sown, & the Farmer thinks two thin, especially the North part; for he thinks there are 5 Acres in pease. Of the clover 55 lbs. were sown. Four plows were listing for, and the other people planting of, Corn. At Frenchs. Two ploughs were laying off, and three were listing. The Drag harrow, was harrowing the grd. in the lower Meadow to prepare it for Oats & grass Seeds. The other People were plantg. Corn. At the Ferry, the plows were listing, & the other people planting of Corn.  At the Mill, the hands had so nearly compleated the repairs of the race that I ordered the Carpenters to quit it, to Night, and the Mill people to finish it.